  4:16-cv-03059-JMG-CRZ Doc # 36 Filed: 07/10/20 Page 1 of 1 - Page ID # 215



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JEFFREY S. MINER,

                   Plaintiff,                          4:16-CV-3059

vs.
                                                        JUDGMENT
C.R. BARD, INC., A Foreign
Corporation,

                   Defendant.


      On the parties' Joint Stipulation of Dismissal with Prejudice (filing 35),
this case is dismissed with prejudice, with each party to bear its own costs.


      Dated this 10th day of July, 2020.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
